Citation Nr: 0941679	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the right knee, status post partial medial 
meniscectomy, currently evaluated as 10 percent disabling.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel







INTRODUCTION

The Veteran served on active duty from February 1972 to 
September 1975, from April 1979 to April 1981, and from June 
1984 to October 1996.

The instant appeal involving the right knee claim arose from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Jackson, 
Mississippi, which denied a claim for an increased 
(compensable) rating for a right knee disorder.

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 2007 for further development and due process 
reasons.  An April 2008 rating decision granted an increased 
rating of 10 percent for the right knee disorder.  
Subsequently, the claim was again remanded by the Board in 
September 2008.  The actions requested in that Remand have 
been undertaken and this case has returned to the Board for 
appellate consideration.

The Board notes that the Veteran raised an increased rating 
claim for depression in March 2008.  It does not appear that 
this claim was subsequently withdrawn or adjudicated and this 
matter is referred to the RO for clarification as necessary 
and action as appropriate.  


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by 
degenerative joint disease with painful motion, and 
limitation of motion which is non-compensable in degree. 

2.  The right knee disability is productive of mild, but not 
moderate, instability. 





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee, status post 
partial medial meniscectomy with painful motion, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5019, 5260, 5261 (2009).

2.  The criteria for a separate evaluation of 10 percent for 
lateral instability of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5257 (2009); VAOPGCPREC 23-97 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In correspondence issued in April 2005, November 2007, and 
January 2009, the RO provided notice that met these 
requirements.  The RO discussed the evidence necessary to 
substantiate an increased rating, the types of evidence that 
would be considered, and the Veteran's and VA's respective 
responsibilities to obtain that evidence.  The RO noted that 
evidence could include personal statements from the Veteran 
and lay observers that described the symptoms and nature and 
extent of disablement caused by the disability.  In addition, 
the November 2007 notice informed the Veteran of the 
information and evidence needed to establish a disability 
rating pursuant to the Court's holding in Dingess.  Following 
the January 2009 notice, subsequent adjudication of the claim 
on appeal was undertaken in a Supplemental Statement of the 
Case (SSOC) issued in June 2009.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  In sum, the 
record indicates that the Veteran received appropriate notice 
pursuant to the VCAA.


The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  The Veteran's service treatment and post-service 
treatment records were obtained.  The Veteran was afforded VA 
examinations in 2005, 2007 and 2009 in connection with the 
claim currently on appeal and the file includes contentions 
and statements of the Veteran.  Accordingly, the Board finds 
that VA has complied, to the extent required, with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e). 

Factual Background

By rating action of March 1997, service connection was 
established for right knee degenerative joint disease, for 
which a noncompensable evaluation was assigned effective from 
November 1996.  The noncompensable evaluation was continued 
in a June 2002 rating decision.  The Veteran filed an 
increased rating claim for the right knee disability on 
February 10, 2005.  

The file contains an undated lay statement (apparently 
received in April 2004) indicating that the Veteran had been 
employed as a truck driver, but had to stop driving due to 
hand and neck disabilities.  He stated that he was then 
offered a job working in the warehouse, but then had left 
knee problems and had to cut-back to part-time employment.  
He reported wearing knee braces during the day and at night.

Also on file are records and a decision from the Social 
Security Administration reflecting that the Veteran was found 
to be disabled effective from May 2004 due to a primary 
diagnosis of affective/mood disorders and a secondary 
diagnosis of carpal tunnel syndrome.  

A VA examination of the joints was conducted in April 2005.  
The Veteran complained of right knee pain, and indicated that 
he had not been able to work in the least year due to pain in 
the knees, hands, elbows and wrists.  He reported that he 
wore a brace on the left knee and also used a cane.  On 
examination, gait was normal and there was no evidence of 
synovitis.  Ligaments and McMurray's testing of the right 
knee were normal.  Range of motion testing of the right knee 
revealed 0 degrees of extension and 90 degrees of flexion, 
with pain reported at 90 degrees.  There was no evidence of 
greater limitation of motion on repetitive testing.  
Bilateral knee X-ray films revealed no evidence of acute 
fracture, dislocation or joint space irregularity; there was 
evidence of joint effusion.  The examiner concluded that he 
was unable to find any objective data to account for the 
Veteran's knee symptoms.  

The Veteran provided testimony at a hearing held at the RO in 
June 2005.  He reported having symptoms of swelling of the 
right knee and wearing a brace.  He indicated that VA had 
issued him a cane due to his knee problems. 

A VA outpatient record dated in January 2006 reveals that the 
Veteran complained of a 1-year history of right knee pain and 
requested pain medication and that the knee be checked.  
Examination revealed slight swelling and crepitance with 
ligaments intact.  An impression of right knee pain was made.  

In a statement date in March 2006, the Veteran indicated that 
he had been issued a walker and stated that he was 
unemployable due to his service-connected disabilities. 

The Veteran provided testimony at a second RO hearing held in 
July 2006.  He reported receiving all of his treatment 
through VA and indicated that he was scheduled to undergo 
arthroscopic surgery of the right knee in September 2006.  He 
stated that his right knee symptoms included constant pain, 
locking and snapping, and that it required the use of a brace 
for support.  The Veteran stated that he was physically 
incapable of working and was receiving Social Security 
disability benefits, primarily due to a mood disorder.

The file contains a June 2006 VA outpatient record at which 
time the Veteran underwent a pre-operative evaluation of the 
right knee medial meniscal tear.  The Veteran gave a 2-year 
history of occasional knee pain as well as symptoms of 
aching, popping, clicking and giving way.  Range of motion 
testing was from 0 to 120 degrees.  Varus and valgus stress 
testing was normal.  There was no evidence of effusion or 
crepitus.  Medial joint line tenderness was noted.  Diagnoses 
of degenerative changes or both knees and a complex tear of 
the medial meniscus of the right knee (confirmed by MRI 
studies of May 2006) were made.  The September 2006 operative 
report is on file which reflects that there were no 
complications in conjunction with the right knee surgery and 
that the Veteran was in stable condition following the 
surgery.  

When evaluated by VA in mid-October 2006, the Veteran was 
three weeks post-surgery and was not putting full weight on 
the right knee.  Examination revealed full extension and 110 
degrees of flexion.  There was no evidence of infection or 
deep venous thrombosis.  Small to moderate effusion was 
shown.  Status post right knee arthroscopy was diagnosed and 
the Veteran was instructed to wean himself from his crutches 
and to continued range of motion and strengthening exercises.  
In November 2006, the Veteran was referred to physical 
therapy for a hinged knee brace; it was noted that the 
Veteran was ambulating with a cane and that his symptoms 
included pain and popping.  A December 2006 record indicated 
that the Veteran complained of right knee weakness, 
instability and occasional swelling; physical therapy and a 
better knee brace were ordered.  

A January 2007 VA outpatient entry indicates that the 
Veteran's primary complaints included swelling and snapping 
of the right knee on extension.  Physical examination 
revealed evidence of tenderness and grinding.  The Veteran 
reported having catching and pain on ambulating, causing 
hyper-extension.  When evaluated in February 2007, it was 
noted that the Veteran was doing quite well post-surgery and 
only complained of occasional stiffness.  Physical 
examination revealed full range of motion with no ligamentous 
instability.  The Veteran reported experiencing occasional 
giving way of the knee and indicated that he wore a knee 
brace on long trips.  When seen in August 2007, the Veteran 
reported having some problems with giving way and noted that 
he wore a brace and used a cane.  Physical examination of the 
knee was grossly within normal limits, with no indication of 
instability or mechanical findings.  Right knee arthralgia 
was diagnosed.

A VA examination was conducted in December 2007.  The 
Veteran's post-surgical complaints included right knee 
burning, swelling, giving way and locking.  It was noted that 
he did not have flare-ups of joint disease and was using 
braces on both knees and a cane to ambulate.  The examiner 
stated that there had been no episodes of dislocation or 
subluxation of the patella and that there was no indication 
of inflammatory arthritis.  The report indicated that he did 
not have problems with daily activities due to his knees.  
Physical examination of the knees revealed minimal effusion 
and no ligamentous instability.  Range of motion testing was 
from 0 (extension) to 95 (flexion) degrees.  Extreme flexion 
was demonstrably painful.  There was no indication of any 
additional limitation of motion on repetitive testing.  X-ray 
films of both knees were normal.  The examiner acknowledged 
the Veteran's complaints of pain on motion and indicated that 
there was no physical evidence of: locking, instability, 
weakened movement, fatigability, lack of endurance, 
inccordination, atrophy, or interference with weight bearing.  
The examiner noted that during a flare-up, the Veteran could 
have further limitation of motion, pain or functional 
impairment, but the examiner was unable to estimate such 
additional loss without resort to speculation.

The file includes private medical records dated from December 
2007 to September 2008.  A December 2007 record indicates 
that the Veteran complained of a one month history of right 
knee pain.  The ligaments were found to be intact.  The 
impressions included: knee joint effusion; mild medial 
compartment arthritis; and a small horizontal retear of the 
posterior horn.  Assessments of right knee degenerative joint 
disease and a medial meniscus tear were made in January 2008 
and the Veteran consented to undergoing right knee 
arthroscopy.  A record dated in February 2008 indicated that 
the Veteran had undergone right knee arthroscopy in January 
2008.  Examination revealed full range of motion, mild 
effusion and some crepitus.  An assessment of residual 
discomfort of the right knee related to degenerative joint 
disease was made.  The doctor the recommended that the 
Veteran wean himself from his crutches and undertake a home 
therapy program.  

In a rating action issued in April 2008, a 10 percent 
evaluation was granted for the Veteran's right knee disorder, 
effective from February 10, 2005.

A VA examination was conducted in April 2009 and the claims 
folder was reviewed.  The Veteran reported that he was 
employed as a truck driver and had trouble getting in and out 
of the truck due to knee pain.  The Veteran reported having 
chronic recurrent pain and symptoms of swelling.  He reported 
that the right knee gave out occasionally and indicated that 
he wore a knee brace for stability.  He stated that he 
experienced flare-ups occurring two times a week and lasting 
for 10 to 15 minutes.  It was noted that the Veteran was 
independent in his activities of daily living but at times 
used a walker, cane and/or braces.  

Physical examination revealed a slight limp on the right.  
Repetitive range of motion testing revealed was from 0 
(extension) to 95 (flexion) degrees; with demonstrable pain 
from 70 through 95 degrees.  There was no indication of any 
additional limitation of motion on repetitive testing.  There 
was no indication of swelling or ligamentous instability, 
although tenderness was noted.   X-ray films revealed mild 
degenerative joint disease.  Status post arthroscopic 
meniscectomy of the right knee was diagnosed.  The examiner 
noted that repetitive motion testing revealed no additional 
limitation of motion and explained that additional limitation 
of function/motion during a flare-up due to pain, could not 
be determined without resort to speculation.  The examiner 
also observed that the Veteran's right knee disability would 
not preclude employment.  

Analysis

The Veteran maintains that he is entitled to an evaluation in 
excess of 10 percent for his right knee disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2008).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service. The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  



In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present. 38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

At this juncture, the Board notes that pursuant to an October 
2006 rating decision, the Veteran was assigned a temporary 
total (100 percent) rating for the period September 22, 2006, 
to October 31, 2006, for the Veteran's right knee surgery, 
which was described earlier herein.  The Board finds that for 
all other periods covered under this appeal applicable to the 
Veteran's claim, the ratings upheld, assigned, or awarded 
herein reflect stable symptomatology that did not fluctuate 
significantly, and that staged ratings under Hart are 
therefore not for application in this case.

The Veteran's knee disability was originally rated under 
diagnostic codes 5010-5257 and most recently has been rated 
under codes 5010-5019.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires the use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint. When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.

Under Diagnostic Code 5019, bursitis will be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis, as described above pursuant to Diagnostic Code 
5003.  

Under code 5260, a noncompensable evaluation is warranted 
when flexion is limited to 60 degrees; a 10 percent 
evaluation is warranted when flexion is limited to 45 
degrees.  A 20 percent evaluation is warranted when flexion 
is limited to 30 degrees.  Under code 5261, a noncompensable 
evaluation is warranted when extension is limited to 5 
degrees; a 10 percent evaluation is for assignment when 
extension is limited to 10 degrees, a 20 percent evaluation 
is for assignment when extension is limited to 15 degrees.  
The VA General Counsel has issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
Veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg."  See VAOPGCPREC 9-2004 
(September 17, 2004). 


The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In addition VAOPGCPREC 23-97 provides that a Veteran may be 
assigned separate ratings for arthritis with limitation of 
motion under Diagnostic Code 5260 or 5261 and for instability 
under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 
1997).  Under Diagnostic Code 5257, knee impairment with 
recurrent subluxation or lateral instability is rated 10 
percent when mild and 20 percent when moderate.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

For the duration of the appeal period, clinical evidence to 
include X-ray films have shown indications of right knee 
arthritis/degenerative joints disease.  The evidence has also 
consistently shown full extension of 0 degrees with some 
limitation of flexion, at worst reported as 90 degrees.  The 
range of motion findings do not meet the criteria for a 
noncompensable (i.e., 0 percent) rating under codes 5260 or 
5261, much less the requirements for a compensable 10 percent 
rating under those codes.  

Throughout the appeal period, clinical findings have shown 
noncompensable limitation of motion of the right knee, 
described as demonstrably painful on testing accompanied by 
arthritis/degenerative joint disease.  Read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  Lichtenfels v. Derwinski; 1 
Vet. App. 484, 488 (1991).  Simply stated, these findings 
provide the basis for the currently assigned 10 percent 
rating because, without consideration of it, the Veteran does 
not have compensable limitation of motion.  Nevertheless, in 
light of the fact that his right knee has full extension (to 
0 degrees), and flexion far greater than 60 degrees, there is 
simply no basis for assigning a disability rating higher than 
10 percent under the range-of-motion criteria.  In reaching 
this decision, the Board also notes that separate compensable 
ratings are not warranted under DCs 5260 and 5261, as 
discussed in VAOPGCPREC 9-2004 (September 17, 2004), since 
the right knee has not reached compensable levels for either 
limitation of extension or flexion.

The Board also finds that a disability rating higher than 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  Even giving full consideration to the Veteran's 
complaints of pain on motion resulting from his arthritis, a 
disability rating higher than 10 percent is not warranted 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 and with consideration of 
the DeLuca factors.  Most importantly, the 10 percent rating 
has been assigned in large part based on complaints of 
painful motion.  It bears reiterating that he does not have 
sufficient limitation of motion in his right knee, either on 
flexion or extension, to warrant even the minimum compensable 
rating of 10 percent under DCs 5260 and 5261.  So his current 
10 percent rating is the means of compensating him for the 
additional impairment - including additional limitation of 
motion, from his chronic pain from the degenerative changes 
in this knee.  

The Board observes that upon VA examination conducted in 
2007, the examiner acknowledged the Veteran's complaints of 
pain on motion and indicated that there was no physical 
evidence of: locking, instability, weakened movement, 
fatigability, lack of endurance, inccordination, atrophy, or 
interference with weight bearing.  The examiner noted that 
during a flare-up, the Veteran could have further limitation 
of motion, pain or functional impairment, but the VA examiner 
was unable to estimate such additional loss without resort to 
speculation.  Again when examined in 2009, the examiner noted 
that repetitive motion testing revealed no additional 
limitation of motion and explained that additional limitation 
of function/motion during a flare-up due to pain, could not 
be determined without resort to speculation.  In essence, 
during the appeal period there has been no evidence presented 
suggestive of any actual additional functional impairment due 
to pain, or manifested by weakened movement, excess 
fatigability, or pain on movement.  Therefore, as discussed 
herein, the Veteran is already receiving the appropriate 
amount of compensation for pain and the other DeLuca factors.


As mentioned previously, VAOPGCPREC 23-97 provides that a 
veteran who has arthritis and instability of the knee might 
be rated separately under DCs 5003 and 5257, provided that 
any separate rating must be based upon additional disability.  
In this regard, as early as April 2005 and consistently 
thereafter, the Veteran reported that he was using a knee 
brace and cane for stability.  Medical records and 
examination reports document the Veteran's symptoms and 
complaints of locking and giving way, indications of 
instability.  In addition, it is clear that he was treated 
for two meniscal tears for which he underwent arthroscopic 
procedures in September 2006 and January 2008.  The Board 
finds that the Veteran's lay assertions regarding instability 
in this regard are credible and are basically supported by 
other evidence in the record.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (explaining that the Board is 
obligated to, and fully justified in, weighing the 
credibility of lay evidence); see also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (explaining that a veteran is competent 
to report that on which he or she has personal knowledge).  

However, the Board points out that clinical testing conducted 
during the applicable appeal period and specifically after 
the aforementioned arthroscopic procedures has failed to 
shown any clinical evidence of subluxation, dislocation or 
ligamentous instability (VA examinations reports of December 
2007 and April 2009); the Board places significant probative 
weight on the objective clinical findings.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).  In affording the Veteran all reasonable doubt, 
the Board finds that overall, the lay and clinical evidence 
reveals slight, but not moderate, instability/laxity of the 
right knee.  Given the absence of any actual clinical 
indications of instability, the Board concludes that awarding 
a separate rating in excess of 10 percent for 
instability/laxity of the right knee is not warranted based 
on the Veteran's reports or assertions alone.  Therefore, in 
view of the evidence and reasoning set forth above, the Board 
finds  that a separate 10 percent evaluation is warranted for 
the entirety of the appeal period under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Board has considered whether an increased evaluation is 
warranted under any other codes pertaining to knee 
disabilities that would afford the Veteran a higher rating; 
however, there is no evidence of ankylosis of the knee to 
warrant a rating under Diagnostic Code 5256, and no evidence 
of malunion or nonunion of the tibia and fibula to warrant a 
rating under Diagnostic Code 5262 for impairment of the tibia 
and fibula.

The Board has also considered whether Diagnostic Codes 5258 
and 5259 are potentially applicable in the Veteran's case in 
light of the fact that he underwent two arthroscopic 
surgeries.  These particular diagnostic codes provide 
disability evaluations for semilunar dislocated cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint or for symptomatic residuals following the removal 
of semilunar dislocated cartilage.  There is no objective 
clinical evidence to show that the Veteran was diagnosed with 
or treated for semilunar dislocated cartilage such that 
consideration would be warranted under Diagnostic Code 5258.  
In addition, although the Veteran has symptomatic residuals 
following the surgical procedures described above, a 10 
percent evaluation is the maximum schedular rating available 
under Diagnostic Code 5259. The Board notes, however, that 
the Veteran is already assigned separate disability 
evaluations under Diagnostic Codes 5257 (instability) and 
5003 (limitation of motion with degenerative arthritis).  
These evaluations reflect, in the Board's opinion, the 
Veteran's predominant disability picture.  Any attempt to 
assign an additional rating under codes 5258 or 5259 would 
constitute impermissible pyramiding.  38 C.F.R. § 4.14.

In sum, the preponderance of the evidence supports the 
continuation of a 10 percent evaluation for degenerative 
joint disease of the right knee with painful motion, and 
supports the grant of a separate 10 percent evaluation, but 
no greater, for right knee instability under Diagnostic Code 
5257 for the entirety of the appeal period.  To this extent, 
the appeal is granted.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The manifestations associated with the Veteran's right knee 
disorder are specifically contemplated in the rating 
schedule.  In reviewing the evidence, there is no suggestion 
that his disability picture is so exceptional that the 
schedular criteria are not adequate to rate his disability.  
For example, there is no indication that his knee disability 
has required frequent periods of hospitalization for its 
treatment.  Nor is there any evidence that the knee disorder 
had resulted in marked interference with his ability to work, 
in excess of that already contemplated by the increased 
rating assigned herein.  When examined in 2009, the VA 
examiner opined that the  Veteran's right knee disability 
would not preclude employment.  As a consequence, there is no 
reason to refer this case for consideration of an 
extraschedular evaluation.  As such, the criteria for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee, status post partial medial 
meniscectomy, is denied.

A separate 10 percent evaluation for instability of the right 
knee is granted, subject to the law and regulations governing 
the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


